FILED
                           NOT FOR PUBLICATION                             APR 15 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES JEFFERSON KENNER,                          No. 12-16143

              Petitioner - Appellant,            D.C. No. 3:08-cv-00489-ECR-
                                                 WGC
  v.

GREGORY SMITH; NEVADA                            MEMORANDUM*
ATTORNEY GENERAL,

              Respondents - Appellees.


                  Appeal from the United States District Court
                           for the District of Nevada
               Edward C. Reed, Jr., Senior District Judge, Presiding

                             Submitted April 7, 2014**
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BENAVIDES,*** TALLMAN, and CLIFTON, Circuit Judges.

      Nevada prisoner James Jefferson Kenner argues that he was deprived of

effective representation during proceedings associated with his conviction for

felony driving under the influence, NEV. REV. STAT. § 484.3792 (Oct. 1, 2005).

Having exhausted various arguments before the state courts, Kenner filed a habeas

corpus petition pursuant to 28 U.S.C. § 2254. The district court denied the

petition, and this court granted a certificate of appealability on the narrow issue of

whether defense counsel “provided constitutionally deficient representation by

failing to consult with Kenner regarding the advantages and disadvantages of an

appeal.”

      A district court’s denial of a petition for a writ of habeas corpus is reviewed

de novo, and this court may affirm on any ground supported by the record.

Varghese v. Uribe, 736 F.3d 817, 822–23 (9th Cir. 2013) (citations omitted).

Because the arguments raised have already been rejected by the Nevada Supreme

Court, we may grant relief only if that decision was “contrary to, or [ ] an

unreasonable application of, clearly established Federal law;” or where the state

court’s conclusion was “based on an unreasonable determination of the facts.” 28

U.S.C. § 2254(d). “As a condition for obtaining habeas corpus from a federal


        ***
            The Honorable Fortunato P. Benavides, Senior Circuit Judge for the
U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
court, a state prisoner must show that the state court’s ruling on the claim . . . was

so lacking in justification that there was an error . . . beyond any possibility for

fairminded disagreement.” Harrington v. Richter, --- U.S. ----, 131 S. Ct. 770,

786–87 (2011).

      After a thorough review of Kenner’s case, we conclude that he is not entitled

to relief. The state district court held an evidentiary hearing in which testimony

was taken from four witnesses, including Kenner. Notwithstanding this fully

developed record, the Nevada Supreme Court found no legal or factual support for

Kenner’s allegations of ineffective representation, and Kenner has not pointed us to

any error in that record or the subsequent analysis. Nor do we find any.

Consequently, because Kenner has not demonstrated that the state habeas

adjudication was unreasonable or contrary to federal law, the decision “withstands

scrutiny under § 2254(d).” Hibbler v. Benedetti, 693 F.3d 1140, 1150 (9th Cir.

2012) (referring to 28 U.S.C. § 2254).

      AFFIRMED.